Exhibit 10(iii)(c.2)




STATE OF TEXAS

§

§

COUNTY OF DALLAS

§







I, the undersigned, an Assistant Secretary of Exxon Mobil Corporation, HEREBY
CERTIFY, that the following is a true copy of resolutions adopted at a meeting
of the Board of Directors of Exxon Mobil Corporation, incorporated under the
laws of New Jersey, duly called and held at 5959 Las Colinas Blvd., Irving,
Texas, on July 28, 2004, at which a quorum was present and voting; and that said
resolutions are now in full force and effect:




"RESOLVED, that, in accordance with Section VI of the Corporation's 2004
Non-Employee Director Restricted Stock Plan (the "Plan"):




(a)

Each person who becomes a non-employee director for the first time after the
date of this resolution shall be automatically granted an award of eight
thousand (8,000) shares of restricted stock subject to the terms and conditions
specified in the Plan, effective as of the date such person becomes a
non-employee director; and  




(b)

Commencing with the year 2005, each incumbent non-employee director shall be
automatically granted an award of four thousand (4,000) shares of restricted
stock subject to the terms and conditions specified in the Plan, effective as of
the first trading day of each year.




FURTHER RESOLVED, that the foregoing resolution shall remain in effect until
modified or rescinded by further action of the Board of Directors."




WITNESS my hand and seal of the Corporation at Irving, Texas, this 28th day of
July, 2004.




/s/  M. K. Ivey__________________

Name:

M. K. Ivey

Title:

Assistant Secretary









